Title: To Thomas Jefferson from Charles Burton, 26 November 1825
From: Burton, Charles
To: Jefferson, Thomas


                        Sir
                        
                            New York.
                            Saturday Novr 26. 1825.
                    An account of your late happy escape, with life, from the merciless hands of Mr Browere taking your Bust, having appear’d in the New York Evening Post; from which account I am now fully confirmed in the opinion that a scientific Teacher of the art of Perspective and Drawing would be considered an acquisition in your University, as it concludes with these words—“I understand that Mr Jefferson says, with much good humour, that he will freely forgive him if he fulfils his promise in sending, for the University, the best Drawing Master in the country (landscapes.)”I have, therefore, taken the liberty of thus addressing you, with the ardent hope of producing ample testimony in proof of my having some considerable claim to the name of Best Drawing Master, and a Practical Teacher of Perspective & Landscape drawing. In order to do which, and that you may know all you may wish respecting me, I will give you a sketch of as much of my life as may answer that purpose.I was born in London, England; took to drawing naturally; when about 18 years of age, I believe through having several young friends who were Artists of great repute; exhibited three Pictures at the Royal Academy before I was 20. commenced teaching at about 27, and gave great satisfaction to my employers.—Came to America in the year 1817. commenced teaching in New York, and had 2 American Views in the NY Academy of the Fine Arts.—got acquainted with Dr Samuel L Mitchill through the botanical accuracy of my sketches of Flowers from Nature.—can refer Mr Jefferson to Dr Mitchill for my character as a Man and an Artist in N.Y. Removed to Washington in 1821 partly that my Wife might see a Brother who married and settled in Charles County. Maryland, and partly with the hopes of getting business at the Patent Office where I found my name enroll’d on the list of meritorious Artists, through a drawing of an improved Loom for weaving plaids & checks, deposited there by Mr Pierson the Patentee from New York, which drawing was pretty complex, and had my name to it as the Artist. Dr Thornton, Superintendant of the Patent Office has ever express’d himself very much pleased with my drawings of complex Machinery, and has told many people that mine were the best drawings in the Office; to him I can with confidence refer you for my character as a Man and an Artist and if he gives me such a one as he did when I was a candidate for a Colourer’s Place in the Land Office about 22 months ago, (which I feel certain he will,) I ask no better for honesty, industry and Sobriety, while on earth, although I know that he was not pleased at my leaving Washington.I can, also, refer you to Professor Ruggles of the Columbian College, District of Columbia, to whom I had the pleasure of giving Lessons, last summer; and it gives me great pleasure to say that though he is the Professor of Mathematics, he expresses himself very highly pleased with my simple, yet self evidently correct manner of explaining and teaching the principles and rules of Practical Perspective. which is more of an Optical science, than Mathematical, though said by some to be an intirely Mathematical study.If the above is no deemed sufficient evidence of talent, I will now inform you that it was I who had the honour of decorating, with appropriate designs and Original drawings the duplicate Books one of which was presented to the great and good Lafayette, by the Corporation of the City of New York; the other of which is preserved by that body, in their Archives, the fame of which Books is gone all over the Union, and an account of which I herewith enclose for your inspection, that you may see in what strong terms of approbation Dr Samuel L Mitchill has spoken of my department of the work as well as of Mr Bragg’s and others.The having so little business at the Patent Office, and the  fame acquired by doing the above named Books were my motives for leaving Washington for where I now am; and as I arrived in this City a few days before the Canal Celebration, I no sooner presented myself to the Recorder than he gave me instructions to paint a Transparency for the City Hall 31 feet wide, by 15 high; leaving the design to me, which Painting I executed very much indeed to the satisfaction of Mr Reker, Genl Morton, and the Corporation.—it represented the Union of Neptune and Crie (a lovely Nymph with the Lotus Americanus) in the act of being united by the Genius of New york at the Altar of Public spirit; a young Female, emblematical of Champlain held the train of Erie with one hand, and a Banner in the other inscribed with the names of the heroes of the Lakes, &c. &c.You are now acquainted, Sir, with the principal features of my Professional life; and I pledge you my honour that I have never seen a single work (out of many) on the subject of Perspective but what I could prove it erroneous to a common capacity.—If you should ask me why I have never produced a better treatise on the art; I would answer—because by so doing I should run myself to great expence, to put all my knowledge into the possession of a few of my own profession, and that to my own detriment! But if I could once see myself and family in a permanent competency for my life, I would no longer delay the production of such useful and at present very much wanted information, as the American Artists, nearly one & all, make their portraits appear from twice to four times the height of the human figure by placing their horizons too low, for want of a better knowledge of Perspective.I shall feel obliged by your favouring me with an Answer, whether you think, from the above description of my abilities, that I could fulfil the duties of Professor of Perspective, or Drawing Master at your University, as also what the Salary is likely to be;—whether house, house-rent or firing is allowed?  As if it is likely to afford a respectable living for me  my Family I should be very happy to fill the situation, not in the least doubting that I could do it with credit to myself and satisfaction to my scientific friends.—There is one thing that I will take the liberty of mentioning—which is that I hope the  young Gentlemen of the University will not learn Drawing in their hours of Recreation, as was the case when I taught at Georgetown College; for if they should they will neither do their teacher or themselves any credit. Frequently when I went there, they would be “gone out a bathing—Walking——To town, or any where else, because I was not considered a regular College Instructor, but an Extra Master. therefore without any authority.More than eight months since I had a letter half-written to you on the above subject, but various things have happened to prevent my finishing it; it is now done though at a late hour, and but indifferently written, but Artists seldom write well.I am, Sir, Very Respectfully Your Obt Humble Servt
                        Chas Burton